In re Johnson, Leonard; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 253-115.
Relator represents that the district court has failed to act timely on an application for post-conviction relief filed on or about December 30, 2003, and a motion to quash, filed on or about May 17, 2004. If relator’s representation is correct, the district court is ordered to consider and act on the application and motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleadings which are herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.